Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 34 under 35 U.S.C. 112(a) has been withdrawn in view of applicant’s amendment canceling the claim filed on 1/25/2021.
The rejections under 35 U.S.C. 103 have been withdrawn in view of applicant’s amendment to claim 1 filed on 1/25/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Clinton Wimbish on 2/16/2021.
Claims 5-8 and 18-32 have been canceled.
On line 1 of claim 35, “ion” has been changed to --anion--.

The title has been changed to –SYSTEM FOR REMOVING BROMIDE FROM A WASTEWATER STREAM--.

The following is an examiner’s statement of reasons for allowance: Arias-Paic et al (US 2015/0096940 A1) is considered the closest prior art, however, the reference fails to teach or suggest the limitations of the pretreatment apparatus including a first set of housings including cation exchange media and a second set of housings including anion exchange media, the first set of housings and the second set of housings having a serial arrangement such that the wastewater stream flows sequentially through the first set of housings prior to flowing through the second set of housings as recited in instant claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.